DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Nyman on 1/20/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 7 after the phrase “the mounting feature” ---; wherein the retraction component further comprises an interior space containing a spindle on to which the tether is at least partially and reversibly wound; wherein the retraction component further comprises a pulley that is substantially cylindrical over which the tether passes; wherein the spindle and the pulley rotate on different axes; wherein the different axes of the spindle and the pulley are orthogonal with respect to each other--- has been inserted.

Claims 4 and 6 have been cancelled.
In claim 5 line 1, the phrase “claim 4” has been changed to ---claim 1---.


In claim 16 line 7 after the phrase “mounting feature second end” ---; wherein the retraction component further comprises an interior space containing a spindle on to which the tether is at least partially and reversibly wound; wherein the retraction component further comprises a pulley that is substantially cylindrical over which the tether passes; wherein the spindle and the pulley rotate on different axes; wherein the different axes of the spindle and the pulley are orthogonal with respect to each other--- has been inserted.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 10,730,718 or US Pub. 2015/0097008 teaches a tether, device mounting component, spindle, and retraction component but does not specifically disclose wherein the retraction component further comprises an interior space containing a spindle on to which the tether is at least partially and reversibly wound; wherein the retraction component further comprises a pulley that is substantially cylindrical over which the tether passes; wherein the spindle and the pulley rotate on different axes; wherein the different axes of the spindle and the pulley are orthogonal with respect to each other.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654